82 So.3d 1228 (2012)
Miguel GIRALDO, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D11-652.
District Court of Appeal of Florida, Third District.
March 28, 2012.
Carlos J. Martinez, Public Defender, and Kathryn J. Strobach, Assistant Public Defender, for appellant.
Pamela Jo Bondi, Attorney General, and Douglas J. Glaid, Senior Assistant Attorney General, for appellee.
Before WELLS, C.J., and SUAREZ and SALTER, JJ.

ON MOTION FOR CLARIFICATION
WELLS, Chief Judge.
On consideration of the motion for clarification filed by the Miguel Giraldo, the Court withdraws its previous opinion and substitutes the following opinion.
Affirmed. See Smith v. State, 79 So.3d 127 (Fla. 3d DCA 2012); Little v. State, 77 So.3d 722 (Fla. 3d DCA 2011); Adams v. State, 76 So.3d 367 (Fla. 3d DCA 2011) (holding that section 893.13, as amended by section 893.101, Florida Statutes (2002), is constitutional); see also Flagg v. State, 74 So.3d 138, 141 (Fla. 1st DCA 2011) (citing State v. Adkins, 71 So.3d 184 (Fla. 2d DCA 2011) [review granted, 71 So.3d 117 (Fla.2011)], and acknowledging "uncertainty caused by [Shelton v. Secretary, Department of Corrections, 802 F.Supp.2d 1289 (M.D.Fla.2011)]" but reaffirming its view that section 893.13 is constitutional).